Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 06/30/2022, in which, claim(s) 1, 3-4, 6-8, 10-11 and 13-23 is/are pending.
Claim(s) 2, 5, 9, 12 is/are cancelled. 
Claim(s) 21-23 is/are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 2, 9 and 16 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment/cancellation to claims. 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1, 3-4, 6-8, 10-11 and 13-23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-11, 13-14 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment of claim 8 reciting “issuing a request by an extension of the email application…”. There is no support for this amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 10-11 and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 reciting “detecting by browser running inside a virtual computing instance executing in a physical machine connected to the client device over a network, that the user input is to download a file through the browser; 
issuing a request by an extension of the browser to a file sanitation server to sanitize the file to remove embedded codes in the file and return the sanitized file…”.
The input is to download a file; however, it is not clear if it is download and whom is doing the download. 
The input is to download a file – “is to” implies that it is going too, but not actually downloading.
Whom is doing the downloading, the VM or the sanitation server? If the browser of the VM is to do the downloading, how does the file sanitation server gets the file to sanitized it?
It is unclear if the browser is doing the downloading or the browser extension is doing the downloading…
If the user input is made via remote desktop application, how does the browser on the VM received the inputs?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-11, 13-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafi (Pub. No.: US 2018/0218155 A1) in view of Surdu (Pub. No.: US 2020/0065477 A1).
Regarding claims 1, 8 and 15, Grafi discloses a method of downloading a file in response to a user input made through a remote desktop application running on a client device, comprising:
detecting by the browser/email application that the user input is to download a file from email application or web (detecting of the user download files/web content/documents from the web [Grafi; ¶60, 64]);
issuing a request by the browser to a file sanitation server to sanitize the file to remove embedded codes in the file and return the sanitized file (perform data sanitization or CDR process for the suspected content to remove portion of content, parse input content, object, etc., from the suspected content and to create a modified content to disarm malicious content [Grafi; ¶60-64; fig. 5-11 and associated texts]); and
upon receiving the sanitized file by the browser, saving the sanitized file in a folder where the user can open the sanitized file (forward the modified/reconstructed content to the recipient computing device to be stored and viewable by the user [Grafi; ¶60-64, 72; fig. 5-11 and associated texts]). Grafi does not explicitly discloses the user using the browser to download; however, one with ordinary skill in the art would use a browser to download content from the web. It would have been obvious before the effective filing date of the claimed invention to modify Grafi to use a web browser to download content from the web with the motivation for easier control functions.
Grafi does not explicilty discloses the user of browser extension to request file content disarm and reconstruction (CDR) in a virtual machine instance; however, in a related and analogous art, Surdu teaches these features.
In particular, Surdu teaches the user of web browser 116 and/or mail client 111 for download of application and the web browser plugins service for CDR of the download/upload files, in which the process is implemented in a virtual machine instance [Surdu; ¶27-30, 36-40, 50-52]. It would have been obvious before the effective filing date of the claimed invention to modify Grafi in view of Surdu with the motivation to use plugin with application in a virtual instance to CDR files with the motivation to prevent spreading of malware.

Regarding claims 3, 10 and 17, Grafi-Surdu combination discloses further comprising: downloading the file by the browser in response to the user input, wherein the request includes the downloaded file (when the user try to download a web content, the content disarm server perform the CDR before passing the content to the user for access [Grafi; ¶60-64, 70-72; fig. 5-11 and associated texts]).

Regarding claims 4, 11 and 18, Grafi-Surdu combination discloses wherein the request includes a location of the file to be downloaded (the downloaded content is download to set directory [Grafi; ¶60-64, 70-72; fig. 5-11 and associated texts]).

Regarding claims 6 and 13, Grafi-Surdu combination discloses wherein the virtual computing instance is one of a plurality of virtual machines that are isolated from each other and executing in a same physical machine (running inside a sandbox or VM for security measure [Grafi; ¶10, 66-67, 70-72]).

Regarding claim 19, Grafi-Surdu combination discloses wherein the browser is running in an isolated execution space (implementing a sandbox environment for security measure [Grafi; ¶10, 70-72]).

Regarding claims 7, 14 and 20, Grafi-Surdu combination discloses wherein the browser is running inside an application execution space that is provisioned in the virtual computing instance [Grafi; ¶10, 66-67, 70-72].

Regarding claims 21-23, Grafi-Surdu combination discloses further comprising: synchronizing the folder managed by the virtual computing instance with a local folder in the client device, such that the sanitized file is saved in the local folder (reconstructed file is then return to via plugin and stored to the external client [Surdu; ¶36-40]. The motivation is to sanitized the file before sending it to the client to prevent spreading of malware.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafi-Surdu combination in view of Sachdeva et al. (Pub. No.: US 2009/0094301 A1; hereinafter Sachdeva).
Regarding claim 16, Grafi-Surdu combination does not explicilty discloses wherein the browser has an extension that performs, which performs said detecting, and an extension of the browser which performs said issuing; however, in a related and analogous art, Sachdeva teaches this feature.
In particular, Sachdeva teaches a browser extension for detecting of download JavaScript from a website [Sachdeva; ¶27-29, claim 15]. It would have been obvious before the effective filing date of the claimed invention to modify Grafi-Surdu combination in view of Sachdeva with the motivation to use extension to detect special content to support format that is not normally supported/unviewable.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432